ClaeKsoN, J.
At the close of plaintiff’s evidence the defendant made a motion for judgment as in case of nonsuit. C. S., 567. The court below sustained the motion, and in this we think there was error.
Upon motion as of nonsuit all the evidence is to be considered in the light most favorable to the plaintiff, and he is entitled to every reasonable intendment thereon and every reasonable inference to be drawn therefrom.
It is well settled that the evidence must be more than a scintilla to be submitted to the jury. If it only raises a suspicion, a conjecture, a guess, a surmise, a speculation, it is not sufficient. Denny v. Snow, 199 N. C., 773 (774).
N. C. Code of 1931 (Michie), sec. 2618, in part, is as follows: “No person shall operate a motor vehicle upon the public highways of this State recklessly, or at a rate of speed greater than is. reasonable and proper, having regard to the width, traffic, and use of the highway, or so as to endanger the property or the life or limb of any person: Provided, that no person shall operate a motor vehicle on any public highway, road, or street of this State at a rate of speed in excess of:
“(A) Twenty miles per hour in the built-up residential section of any village, town, or city: Provided, that on any highway, road, or street entering any city, town, or village the built-up residential section shall be construed to begin at the first point, between which point and a point one thousand feet away on said street, road, or highway where there are as many as eight residences.” . . . Part of (F) is as follows: “The governing body of every incorporated city or town shall have authority, by ordinance, to make reasonable street-crossing regulations.” Public Laws of 1925, ch. 272.
*382Section 2617 (a), in part, is as follows: “This act shall not interfere with the regulations prescribed by towns and cities.” Public Laws of 1927, ch. 120. See sec. 2621 (46).
Section 5 of the Traffic Ordinances of the city of Raleigh 'is as follows: “It shall be the duty of every person driving or operating any vehicle to obey instantly any directions that may be given by a traffic officer; to slow down upon approaching each street intersection or pedestrian in the street so as to pass such intersection or pedestrian at a speed not exceeding ten miles per hou-r; and in the ease of a motor vehicle or street car, to sound the horn or bell of such vehicle or car, in warning upon the approaching of Hillsboro Street and G-lenwood Avenue, to slow such vehicle or street ear to five miles an hour, to sound horn or bell.” (Italics ours.)
In Hendrix v. R. R., 198 N. C., 142 (144), is the following: “It is well settled in this jurisdiction that the violation of a town or city ordinance, or State statute, is negligence per se, but the violation must be the proximate cause of the injury. Ordinarily this is a question for the jury, if there is any evidence, but, if there is no evidence that the violation of the ordinance or statute is the proximate cause of the injury, this is for the court to determine.” There must be a causal connection between the violation of the statute and the injury inflicted. Burke v. Coach Co., 198 N. C., 8 (13).
Was there any or sufficient evidence to be submitted to the jury that defendant was exceeding the speed limit contrary to the law of the road? We think so. The evidence on the.part of plaintiff was not direct, but circumstantial, yet under well-settled law he was entitled to every reasonable inference to be drawn from the evidence.
The testimony of Neill Hester was to the effect that he was driving a Model-T Ford sedan on Hillsboro Street, traveling east towards the Capitol, approximately one-half block away — some 200 feet — running fifteen to twenty miles per hour.
He further testified, in part: “The first indication I had of this accident was when I noticed two headlights approaching me approximately half a block away, and there was a jerk to this side; that would be toward my left, or toward the east side. No, it would be to the south side of Hillsboro Street; but when I noticed the lights going out I was not impressed even with that that an accident had occurred until I had traveled almost the length of the block going east, when I noticed a form, appearing to be a human form, lying in the middle of the car track. Then I saw somebody had been hit. ... I saw the person, when I got there, was apparently dead or unconscious. I did not examine his pulse to see if he were dead or not. There was a trickle of blood from under his head about five or six inches long. About that *383time I noticed a ear up tbe block, west from where tbe form lay, and I started up there to see if that was tbe car that figured in tbe accident, and got about one-tbird of tbe distance when I met a man walking towards me or towards tbe form, whom I later learned was Mr. Bagwell. I did not know him personally then. ... I kept on going until I came to this car and went around to- tbe front end of it and saw that the right headlight teas mashed in and bent back, and that satisfied me. . . . From tbe time I saw tbe lights go out on Mr. Bagwell’s car, until I parked in front of tbe A. & P. store, I did not see any cars pass going either in an easterly or westerly direction. . . . The car that struck this body was traveling west. To tbe best of my recollection, tbe bead was lying west and tbe feet east. It was almost in a straight line between tbe car tracks. In other words, tbe body was lying on a north and south line in tbe north car tracks. ... I presume that when tbe lights went out is when tbe body fell; that was tbe conclusion I arrived at, but I don’t know. ... I should say that a person with ordinary vision, driving an automobile in a westerly direction at that point, could see everything that was at that intersection. ... I was across tbe bridge when tbe lights went out on Mr. Bagwell’s car — I’d say 200 feet or more away.”
M. F. Arnold testified, in part: “I just saw tbe spot of blood and tbe parked car. Tbe spot of blood was right in this track (indicating on map), where this track goes to tbe barn. It was on tbe north side of Hillsboro. ... I examined tbe place carefully. I saw Mr. Bag-well’s car and stepped tbe distance from tbe place I found tbe blood stains to bis car. As I remember, it was 71 steps. . . . The headlights were broken on the car. . . . Tbe right front main headlight was bent back or around.” He further testified that, on tbe former trial, Bagwell told him plaintiff’s intestate “jumped out in front of bis car and be could not avoid bitting him.”
E. M. Waring testified, in part: “I was standing in front of tbe Manhattan Lunch Room on tbe corner of tbe intersection between, or on tbe corner of tbe intersection of Grlenwood Avenue and Hillsboro Street, which is one block from tbe intersection of Hillsboro and West streets. I was standing on tbe south side of Hillsboro Street looking toward tbe north side, drinking a coca-cola.
“My attention was attracted by hearing a thud as though a car struck a rough place in the street or hit something. It sounded like it might have bit a bag or something. I turned and saw this car come to a stop. I turned instantly upon bearing tbe noise. I turned to my right; to tbe east of where I was standing, and saw tbe automobile coming to a stop. I would say it was going between thirty and forty miles cm hour when I first saw it, and coming to a stop. That was just a fraction of a second *384after it hit the object. I went up there and someone in the crowd said the car belonged to Mr. Bagwell.
“The automobile was traveling in a westerly direction on Hillsboro Street. When I first saw it it was approximately twenty-five feet from the intersection of West and Hillsboro streets. ... I turned my face to the right just a second from the time I heard the thud, Fll say the automobile was traveling not less than thirty miles an hour when I ;first saw it coming to a stop here in the vicinity of the billboard. . . . There was no obstruction to the traffic in front of the Bagwell car until I got there; I did not see any traffic passing either in an easterly or westerly direction, west of West Street on Hillsboro Street. From the point where I first saw the Bagwell'car until where it stopped, I would say, was 175 feet. I did not measure it or step it off. . . . There were no lights burning on the ear when I first saw it. . . . It was after twelve at night and traffic had just about died down. There was practically no traffic. ... I had a clear view from where I was standing to the point where the body lay. I saw the Bagwell car within a split second after it struck something, because I turned my head as I heard the noise. . . . When I first saw the Bagwell car it had no lights on it. I had no difficulty in seeing it. When I saw it it had a street light between me and the street and I had a clear vision of the car. I could see that easily. ... I was approximately a hundred feet from the corner to the bridge. I suppose anybody in the intersection of West and Hillsboro streets, in the street, would have had a clear view of any car approaching from the east or west; I don’t know about anybody else. . . . That would have put me the distance away of the bridge, 80 or 90 feet, plus the total distance from the east end of the bridge back to the intersection of West and Hillsboro streets.”
Ellis Lundy testified, in part: “On the night of 21 December, 1929, I was on Hillsboro Street at the hot-dog stand. I had just gotten out of the ear. I came from the west and was parked on the bridge just before you get to the hot-dog stand. After I parked, I heard a thud sound from down towards the Standard Filling Station, which is on the northern side of Hillsboro Street on the corner of West and Hillsboro. T turned my head and looked down there, and then I could see this fellow lying in the street. I ran down there to him.
“When I turned my head I saw the Bagwell car. That was instantly, after the thud. It was coming west. It appeared to be coming from toward the Capitol. I would say it was moving fO miles an hour. Of course, I don’t know. It was a right good distance from me. That is my estimate. ■ It was coming directly towards me. I was parked on the same side of the street as the Manhattan Lunch. The Bagwell car continued up to about the billboard and stopped there.
*385“I did not see any car traveling either in an easterly or westerly direction from the time I beard the' thud until I got to tbe body. . . . I rushed down there and the fellow was bleeding from his eyes;, ears, and mouth, and everywhere. I helped pick him up and put him in the car. ... I also went to the hospital. I held his head in my lap in the car. I got in the car first with my arms under his shoulders. There was a hole in his head about as big as your tiuo Tcnuchles. I think there was an arc light at the center of the intersection of West and Hillsboro streets.”
Eugene Utley testified, in part: “On 21 December, 1929, I was assistant manager of the store at 415 Hillsboro Street. The store was on the southeast corner of Hillsboro and West streets. . . . On the night of 21 December, 1929, from about 11:15 to a quarter after 12 I was dressing the window of the store. I had closed for business at ten-thirty. The windows were also closed and also the doors. I heard a very hard crash on the street. About thirty seconds later someone drove up in front of the store and said somebody had been hurt. It was Mr. Hester of the News & Observer, who notified me; I found the body lying on the car track of Hillsboro Street, on the north side.”
The testimony of the opinion of witnesses as to the speed of the death car was competent.
In Hicks v. Love, 201 N. C., 773 (775-776), is the following: “Subject to the defendant’s exception, several witnesses who saw the sedan and at the time were impressed by its speed were permitted to express their estimate, some saying that in their opinion it was running at the rate of fifty miles an hour, and others at a rate not less than sixty. . . .
“In his Commentaries on Evidence, sec. 1264, Jones cited a large number of cases in support of the rule, which he states as follows: ‘A person of ordinary intelligence, having opportunity for observation, is competent to testify as to the speed at which an automobile was being operated at a given time. The rate of speed of an automobile on a public highway is a matter of which people generally have some knowledge. It is not a matter exclusively of expert knowledge or skill. As above stated, where the rate of speed of such a vehicle is material in an action, any person of ordinary ability and means of observation who may have observed the vehicle may give his estimate as to the rate of speed at which it was moving. The extent of his observation goes to the weight of his testimony.’ Lewis v. Miller, 70 A. L. R., 532, 549.”
As to the reasonable inferences drawn from the evidence that defendant was exceeding the speed limit, are: (1) Two witnesses testified, in their opinion, immediately after the collision, defendant was running over 30 miles an hour. (2) The blow of the collision was heard several hundred feet away. (3) Defendant’s car stopped some seventy-one steps *386away from bloodstains in the street. (4) Lundy’s testimony: “There was a bole in bis bead about as big as your two knuckles.”
Was there any evidence that the speed of the car was the proximate cause of the injury? We think so. We think there was evidence to be submitted to a jury as to the causal connection between the speed of the car and the injury, and there was evidence to be submitted to the jury that the speed and operation of the car was the proximate cause of plaintiff’s intestate’s death. The defendant had a clear vision of the intersection of Hillsboro'and West streets, which the evidence indicated plaintiff’s intestate was crossing, going west at the time he was hit. There is evidence to be submitted to the jury that defendant was exceeding the speed limit. It was also in evidence that defendant left the bowling alley on West Davie Street between 11:30 and 12 o’clock the night of the injury, where he had been bowling.
H. I. Stell testified, in part: That in 1925 or 1926 “he told me one of his eyes was bad.”
Dr. Louis N. West, eye, ear, nose, and throat specialist, testified, in part: “I know the condition of his eyes, in 1929, in December. He was ;practically blind in his right eye and had normal vision in his left eye. The vision of his right eye evidently was not capable of improvement.”
In Craver v. Cotton Mills, 196 N. C., 330 (333), speaking to the subject: “Accepting the familiar definition of proximate cause as that which in natural and continuous sequence, unbroken by any new and independent cause, produces an event.”
Was there such contributory negligence on the part of plaintiff’s intestate, on the facts and circumstances of this case, that this Court should so declare as a matter of law? We think not. The question was one of fact for a jury to determine.
It is well settled that contributory negligence is plaintiff’s negligent act concurring and cooperating with defendant’s negligent act in producing injury. Negligence and contributory negligence do not essentially differ. Liske v. Walton, 198 N. C., 741. The burden of proving negligence is on plaintiff, that of contributory negligence is on defendant.
In Elder v. R. R., 194 N. C., 617 (619), citing authorities, is the following: “Originally, under C. S., 567, in cases calling for its application, there was some question as to whether a plea of contributory negligence (the burden of such issue being on the defendant) could be taken advantage of on a motion to nonsuit, but it is now well settled that such may be done when the contributory negligence of the plaintiff is established by his or her own evidence, as he or she thus proves himself or herself out of court.”
In Hood v. Mitchell, 204 N. C., 130 (135), it is said: “It is rarely the case that the Court can hold as a matter of law, upon the allegations *387of the complaint, or upon evidence offered by the plaintiff, that plaintiff, who has been injured by the negligence of the defendant, cannot recover damages resulting from such injuries, because by his own negligence he contributed to his injuries. It is sufficient to say that this is not such a case.”
The traffic ordinance of the city of Ealeigh applicable is as follows: “To slow down upon approaching each street intersection, or pedestrian in the street, so as to pass such intersection or pedestrian at a speed not exceeding ten miles per hour.”
The plaintiff’s intestate, as the evidence indicates, had worked at the Commercial National Bank and was there about 11:15 or 11:30 on the night of his death, and had told Yates Parker that he was going to walk home. A direction to go to reach his father’s home on Tilden Street was to cross from east to west over the street intersection, where he was killed. He was at a place he had a right to be and could presume that defendant would comply.with the ordinance and not cross the intersection at more than ten miles an hour.
It was a matter of common knowledge that defendant, running his automobile at the estimated speed of from thirty to forty miles per hour, defendant was traveling a distance of from 44 to 58% feet as each and every second tolled. Five seconds previous to the accident defendant’s automobile was from 220 to 290 feet distant from the point of collision.
W. N. Perry testified that defendant: “Made the statement that he saw him going toward the curb — moving, running; that he ran in front of the car; that he suddenly saw him in front of the car; and that he tried to pull away like this (indicating). I had heard him say two or three years before that he was having some trouble with his eyes. . . . I don’t recall that he told me he saw Eussell Jones jump from in front of another car in front of his car.”
The evidence indicated at the time of the collision there were no other cars going or coming on Hillsboro Street.
H. I. Stell testified that defendant: “Said the first time he saw Mr. Jones was when he was right in front of his headlights. I had heard about the condition of his eyes, but I did not know. He told me one of his eyes was bad. He made that statement in 1925 or 1926. . . . Q. Didn’t he also say that Mr. Jones suddenly ran from his left, right immediately in front of his car ? A. I don’t remember his saying he ran in front. He said the first time he saw him was right in front of his headlights.” The evidence was to the effect that the defendant was practically blind in his right eye.
Taking all the facts and circumstances, we think the question of contributory negligence was for the jury to determine. The plaintiff, in *388bis complaint, alleges: “Defendant negligently and unlawfully failed to keep a proper lookout for pedestrians rightfully in said street. Defendant negligently and wrongfully failed to stop bis car after be saw, or by tbe exercise of ordinary care and prudence could have seen intestate in tbe act of crossing Hillsboro Street, at tbe intersection of West and Hillsboro streets.”
In Moore v. Powell, 205 N. C., 636 (639), is tbe following: “In Goss v. Williams, 196 N. C., 213 (221-222), tbe following able charge of Judge Sinclair in tbe court below was sustained: ‘You are instructed that even though tbe injured party through bis own negligence placed himself in a position of peril, be may recover if tbe one who injured him discovered, or by tbe exercise of ordinary care could bave discovered him in time to bave avoided tbe injury. Tbe defendant would not be relieved of liability by reason of tbe fact that be did not see him, but tbe law bolds him to tbe responsibility of seeing what be could bave seen by keeping a reasonably vigilant and proper lookout.’ ”
Tbe court below bad before it the court papers and tbe printed record in tbe former action. Tbe court below found that all court costs in tbe former action bave been paid; and that tbe present action was brought within tbe time prescribed by C. S., 160 and 415.
In tbe judgment of tbe court below is tbe following: “That tbe evidence in tbe instant case is substantially tbe same as tbe evidence offered upon tbe trial of tbe first case, and it further appearing to tbe court, in addition thereto, and tbe court being of tbe opinion that tbe plaintiff ought not to recover, in any event, upon tbe evidence offered in tbe instant case. Tbe motion of defendant is allowed.” And tbe plaintiff was nonsuited.
We cannot bold with tbe able and learned judge in tbe court below that tbe evidence in this case was substantially tbe same as tbe evidence offered upon tbe trial of tbe first case, and tbe plaintiff ought not to recover in any event upon tbe evidence offered in tbe instant case.
In Hampton v. Spinning Co., 198 N. C., 235 (240), it is said: “If tbe Supreme Court affirms tbe judgment of tbe trial court, be may, under C. S., 415, bring a new action’within tbe period therein specified. But, if upon tbe trial of tbe new action, upon its merits, in either event, it appears to tbe trial court, and is found by such court as a fact, that tbe second suit is based upon substantially identical allegation and substantially identical evidence, and that tbe merits of tbe second cause are identically tbe same, thereupon tbe trial court should bold that tbe judgment in tbe first action was a bar, or res judicata, and thus end that particular litigation.” Midkiff v. Insurance Co., 198 N. C., 568; Fuquay v. R. R., 199 N. C., 499.
In tbe former case of Jones, Admr., v. Bagwell, 201 N. C., 831 (832), we find: “There was no direct evidence at tbe trial of this action tend*389ing to sustain tbe allegations of tbe complaint witb respect to tbe rate of speed at which, or in tbe manner in which, defendant was driving bis automobile at tbe time plaintiff’s intestate was struck and fatally injured. Plaintiff contends on bis appeal to tbis Court tbat tbe evidence tends to sbow facts and circumstances from wbieb tbe jury could bave reasonably inferred tbat defendant was negligent, as alleged in tbe complaint. A careful consideration of all tbe evidence fails to sustain tbis contention. All tbe evidence shows tbat tbe unfortunate death of plaintiff’s intestate was tbe result of an unavoidable accident, for wbieb defendant was not responsible. There was no error in tbe judgment dismissing tbe action. It is affirmed.”
There was new and material evidence as to tbe rate of speed wbieb defendant was driving tbe car and tbe manner of its operation, when plaintiff’s intestate was killed.
Tbe new evidence was to tbe effect tbat shortly after midnight, 21 December, 1929, defendant, suffering tbe complete lack of vision in bis right eye, and while driving bis automobile westerly along Hillsboro Street at a speed in excess of city ordinances and State law, and in violation thereof, struck and fatally injured plaintiff’s intestate. So far as plaintiff’s evidence disclosed, there were no eye-witnesses to tbe exact instant of tbe collision, nor to tbe point of impact in tbe street. Tbe nearest approach was tbe testimony of certain witnesses who said, substantially, tbat bearing “a thud sound” of noise from tbe direction of tbe intersection, they saw defendant’s car “just a fraction of a second,” and “within a split second,” after bearing tbe impact, traveling from 30 to 40 miles per hour, in a westerly direction, gradually slowing down, and stopping on tbe north side of Hillsboro Street a distance of about 71 steps from where intestate’s body was found in tbe switch of tbe north car track. Tbat Hillsboro Street was a straight, wide-open street, without obstructions, witb an arc light burning at tbe intersection. At tbe moment of impact no traffic or cars were moving in either direction, east or west; and there were no obstructions to traffic and no cars parked on tbe north side of tbe street.
It was in evidence tbat defendant, tbe first time be saw plaintiff’s intestate, “be was right in front of bis headlights.”
Plaintiff’s evidence, on tbe former trial uncontradicted, was to tbe effect tbat defendant stated tbat intestate bad jumped from in front of a car going east to a place immediately in front of defendant’s car; and such allegation was the gravamen of the defense. On tbe present trial, however, while one witness, Neill Hester, testified tbat be beard defendant make tbat statement, be also testified tbat be was in position to see, but did not see any east-bound car. Two other witnesses testified not only tbat defendant made no such statement to them, but tbat be told *390them rather the contrary — that the first time he saw intestate was when the latter suddenly appeared in front of the headlights of his car, running toward the curb, but so close that defendant could not avoid him.
This constituted the sharp difference between the testimony offered by the plaintiff upon both trials; and was substantially new and materially different evidence, which plaintiff contended was not available on the former trial.
For the reasons given, the judgment of the court below must be
Reversed.